       Case 3:19-cv-00450-JCS Document 26 Filed 05/31/19 Page 1 of 2




 1 LEXINGTON LAW GROUP
   Mark N. Todzo (State Bar No. 168389)
 2 Lucas Williams (State Bar No. 264518)
   503 Divisadero Street
 3 San Francisco, CA 94117
   Telephone: (415) 913-7800
 4 Facsimile: (415) 759-4112
   mtodzo@lexlawgroup.com
 5 lwilliams@lexlawgroup.com

 6 Attorneys for Plaintiff
   DUSTIN MAGILL
 7

 8                              UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO DIVISION

11

12 DUSTIN MAGILL, on behalf of himself and all      Case No. 3:19-cv-00450-JCS
   others similarly situated,
13                                                  Assigned to the Hon. Joseph C. Spero
                              Plaintiff,
14                                                  PLAINTIFF’S NOTICE OF DISMISSAL
           vs.                                      OF ACTION
15

16 L’OREAL USA, INC., et al.,

17                               Defendants.
18

19

20

21

22

23

24

25

26

27

28


                 PLAINTIFF’S NOTICE OF DISMISSAL OF ACTION – Case No. 3:19-cv-00450-JCS
        Case 3:19-cv-00450-JCS Document 26 Filed 05/31/19 Page 2 of 2




 1         PLEASE TAKE NOTICE THAT pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

 2 Civil Procedure, Plaintiff Dustin Magill hereby dismisses this action with prejudice.

 3
     Dated: May 31, 2019                         Respectfully submitted,
 4

 5                                               LEXINGTON LAW GROUP

 6

 7                                                /s/   Mark N. Todzo
                                                 Mark N. Todzo
 8                                               Attorneys for Plaintiff DUSTIN MAGILL
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -1-
                 PLAINTIFF’S NOTICE OF DISMISSAL OF ACTION – Case No. 3:19-cv-00450-JCS
